        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


WAYNE I.,

                              Plaintiff,

v.                                                              5:19-CV-709 (NAM)

ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                              Defendant.


Appearances:

Howard D. Olinsky
Olinsky Law Group
250 South Clinton Street, Suite 210
Syracuse, New York 13202
Attorney for Plaintiff

Kevin M. Parrington
Social Security Administration
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorney for Defendant

Hon. Norman A. Mordue, Senior United States District Court Judge

                       MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Wayne I. filed this action under 42 U.S.C. §§ 405(g) and 1383(c)(3),

challenging the denial of his application for Supplemental Security Income (“SSI”) benefits.

(Dkt. No. 1). The parties’ briefs are presently before the Court. (Dkt. Nos. 9, 10). After

carefully reviewing the administrative record, (“R,” Dkt. No. 8), and considering the parties’
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 2 of 18




arguments, the Court reverses the denial decision and remands for further proceedings

consistent with this Order.

II.    BACKGROUND

       A.       Procedural History

       Plaintiff applied for disability benefits in September 2015, alleging disability

beginning December 31, 2005. (R. 155–62). Plaintiff asserted that he is disabled due to

anxiety. (R. 179). The Social Security Administration (“SSA”) denied Plaintiff’s

application on December 4, 2015. (R. 41–58). Plaintiff appealed that determination and

requested a hearing before an Administrative Law Judge (“ALJ”). (R. 63–65). The SSA

acknowledged Plaintiff’s request, and a hearing was held on May 8, 2018 before ALJ

Elizabeth W. Koennecke. (R. 26–29). Plaintiff was represented at the hearing by his

attorney, Paul Iaconis, but Plaintiff declined to appear unless he could do so by video

teleconference or in-person and with the door open. (See id.). The ALJ denied the request

and rescheduled the hearing. (Id.). On August 14, 2018, the ALJ held another hearing where

Plaintiff’s representative appeared in-person and Plaintiff observed via telephone. (See R.

30–40). On August 20, 2018, the ALJ issued a decision finding that Plaintiff was not

disabled. (R. 11–21). Plaintiff’s subsequent request for review by the Appeals Council was

denied on April 18, 2019. (R. 1–5). Plaintiff then commenced this action on June 14, 2019.

(Dkt. No. 1).

       B.       Plaintiff’s Background

       Plaintiff was born in 1971. (R. 42). He received his GED in 2012 and received

additional vocational training in “building maintenance” in 2014. (R. 180). Plaintiff has

worked in sales and as a fast food worker. (R. 180).



                                                2
         Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 3 of 18




       Plaintiff stated that he attends weekly mental health appointments. (R. 190). He

reported sleep disturbances including tossing and turning all night, and waking up in cold

sweats. (R. 187). He stated that he has difficulty getting along with others because he

“do[es] not like people.” (R. 191). He reported that “[he] used to get along with anyone.”

(R. 191). He reported having trouble getting along with bosses, teachers, police, and

landlords, stating that he “ha[s] a problem with all authority.” (R. 193). He reported that

stress makes him want to “get away from everything and everybody.” (R. 193). Plaintiff

reported no physical illnesses or conditions. (R. 191–92).

       Regarding daily activities, Plaintiff reported that he spends his days caring for his

children, watching television, and going for walks. (R. 186). He reported no difficulties

with personal care, household chores, or simple meal preparation. (R. 188). He does not

have a driver’s license, but is able to walk or ride his bike when he leaves his home. (R.

189). Plaintiff reported that he is able to leave his house between three to four times per

week. (R. 189).

       C.      Medical Evidence of Disability

                  1.   Family Counseling Services of Cortland County

       In July 2014, Plaintiff began mental health treatment with therapist Ashley LeClair,

LMSW, at Family Health Counseling Services of Cortland County. (R. 257). Plaintiff

reported that he had been suffering from “emotional outbursts” for the past several months.

(R. 257). Plaintiff began bi-weekly treatment appointments with various social workers so he

could “learn to manage his emotions,” and “reduce thoughts that trigger impulsive behavior

and increase self talk that controls [his] behavior.” (R. 257). Plaintiff was prescribed Lamictal

to help manage his mood and emotions. (See, e.g., R. 256, 262, 273). Plaintiff’s treatment



                                                3
         Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 4 of 18




records show that he generally reported that he was depressed, anxious, and sometimes had

panic symptoms of sweating, chest pain, and shortness of breath. (See R. 261, 272–73, 286,

313, 337, 355, 367, 370).

       LeClair’s treatment notes indicate that Plaintiff suffered from post-traumatic stress

disorder (“PTSD”) and “unspecified bipolar” disorder. (R. 263). Plaintiff reported a history of

behavioral issues as a child and teen, and noted that he was “placed in hospitals and residential

settings throughout his childhood.” (See R. 282, 349, 351). Plaintiff reported that he was

hospitalized as a child because he “hit teachers with chairs.” (R. 349).

       In March 2016, LeClair completed a medical source statement in which she assessed

that Plaintiff was “not significantly limited” in his ability to understand, remember, and carry

out very short and simple instructions. (R. 300). She noted that he was “extremely limited” in

his social functioning, and “moderately limited” in his activities of daily living, and his ability

to maintain concentration, persistence and pace. (R. 300).

       By April 2016, LeClair noted in a progress report that Plaintiff “ha[d] made significant

progress overall,” and that he “continues with medication adjustments with [his] prescriber.”

(R. 260). LeClair reported that Plaintiff was “compliant” with the treatment plan, but he still

exhibited poor affective control, support, and verbalization, as well as low impulse control. (R.

257). She further noted that Plaintiff’s mental limitations currently caused significant

impairment in his ability to interact socially. (R. 258).

       On May 18, 2016, Plaintiff began treatment with therapist Melissa A. Smizek, LMSW.

(R. 275). Smizek reported that Plaintiff was articulate, that his concentration, insight,

judgment, and attention were “good,” and that he exhibited “appropriate” mood and behavior.




                                                 4
         Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 5 of 18




(R. 275). She noted that Plaintiff reported having difficulties being challenged and that he

experienced “fear-based thoughts.” (R. 276).

       On August 29, 2017, therapist Chrystal Fox-McCormick, MFT-LP, reported that

Plaintiff continued to struggle with his anger and anxiety. (R. 331). On February 13, 2018,

Plaintiff returned to Fox-McCormick and reported that he still experienced issues with anger.

(R. 348). Specifically, Plaintiff reported that he would have blackouts, during which he would

become violent. (R. 348). A mental status examination revealed that Plaintiff’s attitude was

angry and guarded; he had a blunted mood and affect; and poor insight and judgment. (R.

349). Plaintiff reported that he experienced violence while he was in prison, and that his social

anxiety causes him to “want to harm white males.” (Id.). Plaintiff stated that “he can go from

0-10 quickly” if someone “talks aggressively to him.” (Id.). Fox-McCormick noted that

Plaintiff’s conditions significantly impaired his ability to interact socially and would be very

upsetting to his peers. (R. 351). She noted that Plaintiff continued to need treatment to deal

with his anger and depression. (R. 353). On July 4, 2018, Fox-McCormick noted that Plaintiff

continued to have problems with low impulse control, and that he still exhibited poor affective

control, support, and verbalization. (R. 373).

                  2.   Psychiatric Consultative Examination

       In November 2015, Plaintiff presented to Katie Lewis, Ph.D. for a consultative

psychiatric evaluation. (R. 244–48). He informed Dr. Lewis that he was going to weekly

psychotherapy sessions since 2014. (R. 244). Plaintiff reported that he had difficulty

sleeping and experienced symptoms of depression including frequent dysphoric moods, loss

of usual interest, social withdrawal, diminished sense of pleasure, and occasional feelings of

hopelessness. (R. 244). He described suffering from anxiety-related symptoms including



                                                 5
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 6 of 18




excessive apprehension and worry, feelings of restlessness, difficulty concentrating, and

extreme irritability. (R. 245). He also noted that he has “nightmares, flashbacks, increased

startle response, and hypervigilance related to trauma that he experience[d] while in

maximum security prison in 2014.” (Id.). He stated that he experiences “periodic blackouts

during which he will become extremely violent and assault others[,] primarily men.” (Id.).

He stated that this tends to occur in “enclosed spaces with other males and specifically

Caucasian males,” which he believes is “related to past trauma that he experienced while in

prison.” (Id.). He reported that the last of these “blackouts” occurred in September or

October of 2015. (Id.).

       Dr. Lewis noted that Plaintiff’s thought processes were “coherent and goal directed.”

(R. 246). She assessed that his mood was “dysthymic,” and found that his affect was

“depressed, anxious, and tense.” (Id.). Dr. Lewis reported that Plaintiff’s attention and

concentration were “intact,” but his memory skills were “impaired, likely due to anxiety and

emotional distress secondary to depression.” (Id.). She found that Plaintiff’s insight and

judgment were “good” and that his intellectual functioning was “average.” (R. 247.). Dr.

Lewis also noted that Plaintiff is able to dress, bathe, groom himself, and perform household

chores. (Id.). He reported that his wife managed their money and did the shopping and

cooking. (Id.).

       Dr. Lewis’s medical source statement concluded that:

                  [Plaintiff] evidences mild limitations following and understanding
                  simple directions and instructions and mild limitations performing
                  simple tasks independently. He has mild limitations maintaining
                  attention and concentration and mild limitations maintaining a
                  regular schedule. He has mild limitations learning new tasks. He
                  has moderate limitations performing complex tasks independently
                  and moderate limitations making appropriate decisions. He has
                  marked limitations relating adequately with others and marked

                                                  6
         Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 7 of 18




               limitations appropriately dealing with stress. His difficulties are
               caused primarily by mood regulation issues, symptoms of anxiety,
               and trauma-related symptoms.

               The results of this examination appear to be consistent with
               psychiatric problems, and this may significantly interfere with
               [Plaintiff’s] ability to function on a daily basis.

(R. 247–48). She found that Plaintiff’s prognosis was “guarded, given the chronicity and

severity of his current symptoms,” and noted that Plaintiff should “continue with

psychological treatment.” (R. 248).

                  3.   Physical Consultative Examination

       In November 2015, Plaintiff presented to Kautilya Puri, M.D. for a consultative

internal medicine examination. (R. 250–52). Plaintiff reported that his primary complaints

were asthma, anxiety, and depression. (R. 250). Plaintiff’s physical exam was generally

unremarkable, with no evidence of physical limitations. (See R. 250–52). Dr. Puri’s medical

source statement concluded that:

               [Plaintiff] did not have any objective limitation to communication
               or fine motor/gross motor activities. There were no objective
               limitations to [Plaintiff’s] gait or to activities of daily living on
               examination today. It is recommended that the claimant be seen
               by a psychologist. It is recommended that he not be in an
               environment which will increase respiratory complaints.

(R. 252). He found that Plaintiff’s prognosis was “fair.” (Id.).

                  4.   Dr. H. Tzetzo, State Agency Consultant

       In December 2015, State agency psychologist H. Tzetzo, Ph.D. reviewed Plaintiff’s

initial application for disability benefits. (R. 42–52). Dr. Tzetzo did not examine Plaintiff,

but based his evaluation on the medical evidence of record, including the consultative

examinations by Drs. Puri and Lewis. (R. 43–44). Dr. Tzetzo determined that Plaintiff’s

medically determinable impairments included affective disorder, anxiety, and asthma. (R.

                                                7
         Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 8 of 18




45). Dr. Tzetzo found that Plaintiff’s conditions did not meet the Listing criteria because they

only caused “mild limitations” in Plaintiff’s ability to carry out activities of daily living and

“moderate limitations” to maintaining social functioning, concentration, persistence and pace.

(R. 45). Dr. Tzetzo determined that “the preponderance of evidence suggests [Plaintiff] is

able to perform simple work tasks – involving mainly brief and superficial contact with

supervisors, coworkers and the public.” (R. 46). He assessed that Plaintiff was “moderately

limited” in his ability to: (1) “interact appropriately with the general public”; (2) “accept

instructions and respond appropriately to criticism from supervisors”; and (3) “get along with

coworkers or peers without distracting them or exhibiting behavioral extremes.” (R. 50).

       D.      ALJ’s Decision Denying Benefits

       On August 20, 2018, the ALJ issued a decision denying Plaintiff’s application for

disability benefits. (R. 11–21). As an initial matter, the ALJ noted that on the date of the

hearing, Plaintiff refused to enter the room because he would become “extremely violent” if

the door to the room was closed. (R. 11). The ALJ decided that various alternatives

proposed by Plaintiff’s attorney “were unacceptable for either privacy, practical, or ethical

reasons.” (R. 11). Accordingly, the ALJ found that Plaintiff “knowingly and voluntarily

waived the right to personally appear and testify at a hearing.” (R. 11). The ALJ thus issued

the decision “pursuant to the provisions of 20 C.F.R. 416.1448(b).” (R. 11).

       As to the merits, the ALJ determined at step one of the five-step evaluation process,

that Plaintiff had not engaged in any substantial gainful activity since August 15, 2015, the

amended onset date of his disability. (R. 13).

       At step two, the ALJ found that, under 20 C.F.R. § 416.920(c), Plaintiff had a

“severe” impairment due to “all mental impairments as variously characterized.” (R. 13).



                                                 8
           Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 9 of 18




       At step three, the ALJ found that, while severe, Plaintiff did not have an impairment

or combination of impairments that met the criteria for one of the impairments listed in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925, and 416.926).

(R. 15).

       Before proceeding to step four, the ALJ assessed Plaintiff’s residual functional

capacity (“RFC”), finding that:

               [Plaintiff] has the [RFC] to perform a full range of work at all
               exertional levels. He retains the ability to understand and follow
               simple instructions and directions, perform simple tasks
               independently, maintain attention and concentration for simple
               tasks, regularly attend to a routine and maintain a schedule, and
               handle simple, repetitive work-related stress in that he can make
               occasional decisions directly related to the performance of simple
               tasks in a position with consistent job duties that does not require
               him to supervise or manage the work of others. He should avoid
               work requiring more complex interaction or joint effort to achieve
               work goals. He can have no contact with the public.

(R. 15–16).

       At step four, the ALJ determined that Plaintiff has no past relevant work because his

“earnings records reveal that he has never worked at a level of substantial gainful activity.”

(R. 19).

       At step five, based on Plaintiff’s age, education, job skills, and work experience, as

well as testimony from the vocational expert, the ALJ found that Plaintiff would be able to

work as a “government sorter,” “surveillance systems monitor,” or a “dietary aide.” (R. 20).

Accordingly, the ALJ concluded that Plaintiff was not disabled within the meaning of the

Social Security Act.




                                                9
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 10 of 18




III.   DISCUSSION

       A.      Disability Standard

       To be considered disabled, a claimant must establish that he is “unable to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). In

addition, the claimant’s impairment(s) must be “of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national economy . . . .” 42

U.S.C. § 1382c(a)(3)(B).

       The SSA uses a five-step process to evaluate disability claims:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental
               ability to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which meets or equals
               the criteria of an impairment listed in Appendix 1 of the
               regulations. If the claimant has such an impairment, the
               [Commissioner] will consider him [per se] disabled . . . .
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant’s severe
               impairment, he has the residual functional capacity to perform his
               past work. Finally, if the claimant is unable to perform his past
               work, the [Commissioner] then determines whether there is other
               work which the claimant can perform.

Selian v. Astrue, 708 F.3d 409, 417–18 (2d Cir. 2013) (quoting Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012)); see also 20 C.F.R. § 416.920. The Regulations define residual

functional capacity as “the most [a claimant] can still do despite [their] limitations.” 20

C.F.R. § 416.945. In assessing the RFC of a claimant with multiple impairments, the SSA

                                                10
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 11 of 18




considers all “medically determinable impairments,” including impairments that are not

severe. Id. at § 416.945(a)(2). The claimant bears the burden of establishing disability at the

first four steps; the Commissioner bears the burden at the last. Selian, 708 F.3d at 418.

       B.      Standard of Review

       In reviewing a final decision by the Commissioner under 42 U.S.C. § 405, the Court

does not determine de novo whether Plaintiff is disabled. Rather, the Court must review the

administrative record to determine whether “there is substantial evidence, considering the

record as a whole, to support the Commissioner’s decision and if the correct legal standards

have been applied.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

       When evaluating the Commissioner’s decision, “the reviewing court is required to

examine the entire record, including contradictory evidence and evidence from which

conflicting inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler,

722 F.2d 1033, 1038 (2d Cir. 1983)). The Court may set aside the final decision of the

Commissioner only if it is not supported by substantial evidence or if it is based upon a legal

error. 42 U.S.C. § 405(g); Selian, 708 F.3d at 417; Talavera, 697 F.3d at 151. “Substantial

evidence is more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 447–48 (2d Cir. 2012) (quoting Moran, 569 F.3d at 112). The substantial evidence

standard is “very deferential,” and the Court may only reject the finding by the ALJ “if a

reasonable factfinder would have to conclude otherwise.” Id. at 448 (quoting Warren v.

Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)).




                                                11
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 12 of 18




       C.      Analysis

       Plaintiff challenges the Commissioner’s denial decision, arguing that: (1) the ALJ

violated his due process rights when she “refused to provide [him] the opportunity to testify in

a proper hearing”; and (2) the RFC determination was not supported by the medical evidence.

(Dkt. No. 9, pp. 9–19). Plaintiff asserts that he never waived his right to testify at his disability

hearing and that the ALJ erred by failing to accommodate his requests as to the format of his

testimony at the hearing. (Id., pp. 9–12). Plaintiff further argues that the “ALJ failed to

properly weigh the opinion evidence from [his] treating provider, properly explain her

reasoning for failing to include all of the opined limitations from the [consultative examiner] to

whose opinion she granted considerable weight, or to incorporate the limitations opined by the

non-examining State agency opinion to whom she granted great weight.” (Id., pp. 12–19).

       In response, the Commissioner asserts that Plaintiff’s due process rights were not

violated because the ALJ was not required to “reschedule the hearing or modify its parameters

based on Plaintiff’s last-minute request to testify via videoconference or in a hearing room with

the door open.” (Dkt. No. 10, pp. 5–10). The Commissioner argues that the ALJ properly

accounted for the opinions of Plaintiff’s treating providers by limiting his RFC to low stress,

routine work with no contact with the public. (Id., pp. 10–16). The Commissioner further

contends that the ALJ’s decision to reject Dr. Lewis’ opinion that Plaintiff had marked

limitations in relating adequately with others was supported by treatment notes that “repeatedly

show that Plaintiff had adequate social skills,” and “that Plaintiff’s treatment was generally

successful.” (Id., pp. 16–17).




                                                 12
         Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 13 of 18




                  1.   Due Process

        As to the due process issue, the Court finds that the ALJ should have specifically

considered Plaintiff’s mental limitations before finding that he knowingly and voluntarily

waived the right to personally appear and testify at a hearing. The ALJ issued her decision

pursuant to 20 C.F.R. § 416.1448(b), which permits an ALJ to issue a decision without a

hearing where the claimant “do[es] not wish to appear,” and either: (1) the parties “indicate in

writing” that the claimant does not want to testify; or (2) the claimant lives outside the United

States. Here, there is no evidence of any written agreement, and the record shows that Plaintiff

appeared on the hearing date, but claimed he would become “extremely violent” if the door to

the hearing room was closed, which is consistent with his allegations of explosive outburst

related to anxiety and PTSD. (See R. 28–29). Thus, Plaintiff’s failure to testify appears to be

directly related to his social limitations and problems with authority, and not due to a desire not

to testify.

        Further, the Regulations state that “good cause” may exist for the failure of a claimant

to appear at a hearing, and in determining whether good cause exists, the ALJ must “consider

any physical, mental, educational, or linguistic limitations . . . which a plaintiff may have.” 20

C.F.R. §§ 416.1457(b)(1)-(2). Here, the ALJ did not analyze whether Plaintiff had good cause

not to appear at the hearing, nor did she adequately explain why she rejected Plaintiff’s

proposed alternatives for his testimony. (See R. 11). The Commissioner claims that the

absence of testimony was harmless because Plaintiff was represented by an attorney at the

hearings, but the Court finds that Plaintiff’s testimony could have provided relevant evidence

as to the extent of his social limitations, which were central to his disability claim. Therefore,

Plaintiff did not have a reasonable opportunity to provide testimony in support of his



                                                13
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 14 of 18




application, and remand is necessary on this basis. See Saephan v. Barnhart, No. C 01-02660

SI, 2003 WL 22309450, at *3–5, 2003 U.S. Dist. LEXIS 17887, at *7–14 (N.D. Cal. Oct. 1,

2003) (“The Court remands this case for consideration by the Commissioner of whether the

plaintiff had good cause for failure to appear at the hearing.”); cf. Carpenter v. Colvin, No. 13-

CV-859, 2014 WL 4637085, at *2–3, 2014 U.S. Dist. LEXIS 128976, at *5–8 (N.D.N.Y. Sept.

16, 2014) (“While the court considers Carpenter’s mental limitations in determining good

cause, Carpenter does not indicate that she did not attend due to her mental illness issues.”).

                  2.   RFC Determination

       In making an RFC determination, the ALJ must consider objective medical facts,

diagnoses, and medical opinions based on such facts, as well as a plaintiff’s subjective

symptoms, including pain and descriptions of other limitations. 20 C.F.R. § 416.945. An ALJ

must specify the functions the plaintiff is capable of performing and may not simply make

conclusory statements regarding a plaintiff’s capacities. Stephens v. Colvin, 200 F. Supp. 3d

349, 361 (N.D.N.Y. 2016). The RFC assessment must also include a narrative discussion,

specifically describing how the evidence supports the ALJ’s conclusions. SSR 96-8p, 1996 WL

374184, at *7. The failure of an ALJ to specify the basis for the RFC is reason enough to

vacate a decision of the Commissioner. See, e.g., White v. Sec’y of Health & Human Servs.,

910 F.2d 64, 65 (2d Cir. 1990) (remanding because the Secretary failed to articulate the basis

for the findings as to claimant’s residual functional capacity).

       Here, the ALJ found that Plaintiff had the RFC to perform a full range of work at all

exertional levels, with the main limitation being that he “can have no contact with the public”

based on his moderate limitations to social interaction and stress management. (R. 15–16).

This sort of work requires the ability “to respond appropriately to supervision, coworkers, and



                                                14
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 15 of 18




usual work situations; and to deal with changes in a routine work setting.” SSR 85-15, 1985

WL 56857, at *4. And “[a] substantial loss of ability to meet any of these basic work-related

activities would severely limit the potential occupational base.” Id.

        After careful review of the record, the Court does not find substantial evidence to

support the ALJ’s determination that Plaintiff has only moderate limitations to social

interaction and stress management. (See R. 15). The ALJ’s decision relies heavily on the non-

treating and non-examining State agency consultant, Dr. Tzetzo, as well as Plaintiff’s activities

of daily living. (See R. 15–19). However, that limited evidence is overwhelmed by the

medical records and opinions from Plaintiff’s treating and examining providers.

        The ALJ gave “great weight” to Dr. Tzetzo’s opinion that Plaintiff would be “able to

perform low contact work involving mainly brief and superficial contact with supervisors,

coworkers, [and] the public.” (R. 15–16). The ALJ also cited evidence that Plaintiff “cares

for his children, started to establish a company, formed new relationships, and only missed

appointments due to transportation issues during the period at issue.” (R. 19). Notably, the

RFC only limits Plaintiff to “no contact with the public,” despite Dr. Tzetzo’s inclusion of

coworkers and supervisors.1 Further, Plaintiff’s reported daily activities do not refute the

considerable medical evidence that Plaintiff had significant limitations in his ability to deal

with others, especially authority figures. (See, e.g., R. 193, 281, 348–49).

        Indeed, Dr. Lewis (examining psychological consultant) found that Plaintiff had

“marked” limitations in his ability to relate adequately with others. (R. 247). Dr. Lewis also



1
  The Court also notes that the ALJ posed a hypothetical to the vocational expert which included
limitations for “very little contact with coworkers” and “occasional contact with supervisors,” but those
limitations were not included in the final RFC, and the ALJ did not explain why those limitations (which
appear to be well-supported in the record) were omitted. (See R. 15–19, 39).


                                                   15
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 16 of 18




noted that Plaintiff reported experiencing “periodic blackouts during which he will become

extremely violent and assault others[,] primarily men.” (R. 245). Plaintiff reported to Dr.

Lewis that he “stays at home due to attempt to minimize any exposure to stressors.” (R. 245).

Dr. Lewis described Plaintiff’s affect as “depressed, anxious, and tense,” found him to be

“somewhat evasive,” and opined that his symptoms were “related to trauma that he

experience[d] while in maximum security prison in 2014.” (R. 245). She also noted that

Plaintiff “had one incidence of becoming assaultive towards his wife.” (R. 245).

       The ALJ’s decision affords Dr. Lewis’ opinion “considerable weight,” but then fails to

specifically explain why she rejected Dr. Lewis’ findings of marked limitations to dealing with

stress and relating adequately with others. (See R. 18–19, 247). Dr. Lewis’s assessments are

also consistent with the treatment records from Plaintiff’s therapists, who frequently reported

poor affective and impulse control, and diagnosed him with PTSD, intermittent explosive

disorder, and bipolar disorder. (See R. 273, 294–95, 313–14). Therapist LeClair found that

Plaintiff was “extremely limited” in his social functioning, and noted that he would be unable

to meet competitive standards for employment due to his inability to accept instructions and

respond appropriately to criticism from supervisors, and his ability to get along with coworkers

without exhibiting behavioral extremes. (R. 300). Notably, LeClair’s findings appear to have

been based on regular counseling appointments from 2014 through 2016. (R. 257–66, 300).

LeClair’s findings are also consistent with Plaintiff’s report that he has problems getting along

with supervisors and other people in authority, and his reports that he has attacked people

during explosive outbursts in the past. (R. 193). Although the progress notes from Plaintiff’s

therapists show some limited improvement over time, there are also treatment records from as




                                               16
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 17 of 18




late as July 2018 showing that Plaintiff continued to struggle with low impulse control, and

poor affective control, support, and verbalization. (See R. 373).

       Taken together, Plaintiff’s statements and the opinions from the treating and examining

providers all flatly contradict the ALJ’s finding that Plaintiff had only moderate limitations

with regard to adaptation, interacting with others, and managing one’s self. (See R. 15).

Indeed, there appears to be no evidence whatsoever that Plaintiff is capable of interacting with

coworkers, and supervisors in particular.

       In sum, the ALJ’s reliance upon selective medical findings from the non-examining

consultant and Plaintiff’s daily activities do not amount to substantial evidence to support the

RFC determination. Therefore, Plaintiff’s case must be remanded for further proceedings

consistent with this Order. See Brittany F. v. Comm’r of Soc. Sec., No. 18-CV-1365, 2020 WL

838076, at *7–9, 2020 U.S. Dist. LEXIS 28566, at *18–22 (N.D.N.Y. Feb. 19, 2020)

(remanding for further proceedings where the ALJ afforded great weight to a consulting

psychologist but failed to address or account for that consultant’s assessment of marked

limitations to stress); see also McCann v. Comm’r of Soc. Sec., No. 18-CV-472, 2020 WL

207134, at *3–4, 2020 U.S. Dist. LEXIS 6378, at *7–12 (W.D.N.Y. Jan. 13, 2020) (remanding

where the ALJ credited certain findings from a psychiatric consultative examiner, but “failed to

make specific findings about the nature of [the] claimant’s stress, the circumstances that trigger

it, and how those factors affect his or her ability to work”).

       On remand, the Commissioner should focus on the impact of Plaintiff’s ability to relate

adequately with supervisors and coworkers in a work setting, paying particular attention to the

opinions of Plaintiff’s treating providers and examining consultants. Then, if appropriate, the

Commissioner should develop an RFC that is supported by substantial evidence and that fully



                                                 17
        Case 5:19-cv-00709-NAM Document 12 Filed 07/01/20 Page 18 of 18




explains the findings as to Plaintiff’s social limitations, and accounts for any resulting erosion

of the occupational base available to him. The Commissioner should also assess whether good

cause exists for Plaintiff’s alleged inability to appear at an in-person hearing due to his social

limitations and provide a detailed explanation supporting such findings.

IV.    CONCLUSION
       For the foregoing reasons it is

       ORDERED that the Commissioner’s decision is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with this

Memorandum-Decision & Order; and it is further

       ORDERED that the Clerk of the Court is directed to close this case.

       IT IS SO ORDERED.

       Date: July 1, 2020
             Syracuse, New York




                                                18
